Citation Nr: 0810990	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  The veteran is deceased and the appellant is 
the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In June 2005, the appellant testified before a 
hearing officer at the RO.

The appellant was scheduled for a Board hearing in 
Washington, DC.  However, in a February 2008 correspondence, 
her representative informed the Board that she no longer 
wished to have a hearing.  Thus, her request for a hearing 
before a member of the Board is considered withdrawn.  See 38 
C.F.R. § 20.704 (2007).  

On another matter, in an October 22, 2007 statement of the 
case, the RO addressed the issue of the denial of entitlement 
to service connection for the cause of the veteran's death 
under 38 U.S.C. § 1151.  On that same day, a VA Form 646 was 
prepared by the service organization, which did not offer any 
comment on this issue.  Thus it is unclear whether such was 
intended to be a substantive appeal.  This matter is referred 
to the attention of the RO to determine whether such 
constitutes a timely filed and adequate substantive appeal to 
the § 1151 issue.  See 38 C.F.R. §§ 20.202, 20.302 (2007).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part.



REMAND

At the time of his death, the veteran had been pursuing a 
claim of entitlement to service connection for hepatitis C.  

An August 2002 VA examination report reflects the veteran's 
history of IV (intravenous) drug use, which started in 
service and continued for 10 years thereafter, and sex with 
prostitutes after separation from service.  The veteran 
denied a history of blood transfusions.  Given the above, the 
examiner stated that the veteran has two risk factors for 
hepatitis C.

In a February 2003 correspondence, the veteran stated that he 
served as a medic in Germany during the Vietnam War and cited 
the following in-service risk factors for hepatitis C: 
drawing blood, starting IVs, assisting in spinal taps, 
treating patients with rashes and other diseases, assisting 
in amputations, assisting in live births, treating the 
injured and dealing with various bodily fluids.  His DD 214 
form reflects that he was a medical specialist.

In a May 2003 report, the examiner who conducted the above 
examination stated that she had been asked to render an 
opinion as to which of the risk factors that the veteran had 
provided in the examination led to his hepatitis C.  The 
examiner stated that the veteran had given two risk factors, 
a history of IV drug use, which started in service and 
continued for 10 years thereafter, and promiscuous sexual 
activity with prostitutes after discharge from service.  She 
stated that she cannot determine which risk factor led to his 
hepatitis C but noted that IV drug use has a slightly more 
increased chance of leading to hepatitis C than sexual 
transmission.

The Board observes that consideration has not been given to 
the veteran's reported in-service risk factors (other than IV 
drug use).  Thus, a medical opinion that includes 
consideration of those risk factors should be obtained.

The veteran's certificate of death lists the immediate cause 
of death as sepsis due to or as a consequence of liver 
failure.  The appellant contends, in essence, that the cause 
of the veteran's death is related to his service-connected 
undifferentiated somatoform disorder.  She essentially 
asserts that his psychiatric disability delayed the treatment 
needed for his hepatitis C and cirrhosis.  In support 
thereof, she has pointed to VA treatment notes that reflect 
that approval from a psychiatrist was needed prior to the 
administration of interferon, which can exacerbate 
depression.

Given the above, a medical opinion should also be obtained on 
whether the veteran's service-connected undifferentiated 
somatoform disorder aggravated his hepatitis C and/or 
contributed to his death.

In August 2005, the RO received records from University 
Hospital.  However, neither the rating decision nor statement 
of the case reflects that those records were considered.  
Furthermore, the certificate of death lists University 
Hospital as the facility where the veteran had been an in-
patient when he died.  However, although the records from 
University Hospital contain numerous reports of diagnostic 
tests, they do not contain any treatment notes by nurses or 
physicians.  As such terminal hospital records may be 
relevant to this case, another attempt should be made to 
obtain any treatment notes.

The record also reflects that there may be outstanding VA 
medical records relevant to this case.  The Board notes that 
the RO twice obtained and associated with the claims file 
records from the East Orange VA Medical Center (MC).  In July 
2005, the appellant submitted records from the above VAMC.  
Although most of them were duplicates of those already of 
record, others were not previously of record and still others 
were missing subsequent pages.  In this regard, the Board 
observes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, treatment notes from the above VAMC not 
previously of record should be obtained and associated with 
the claims file.

Lastly, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the appellant has not been informed of the 
information and evidence needed to substantiate claims for 
accrued benefits or Dependents' Educational Assistance, or 
given the notice as required by Dingess/Hartman, 19 Vet. App. 
473.  

Moreover, as this appeal concerns a claim of service 
connection for the cause of the veteran's death, the Board 
has also considered the Court's holding in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  In this case, the Court 
determined that VCAA notification in such cases must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant and her 
representative a VCAA notice for the 
issues of entitlement to accrued benefits 
and Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.  Send the 
appellant and her representative a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
and evidence needed to establish a 
disability rating and an effective date.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the appellant.  Make another 
attempt to obtain the veteran's terminal 
hospital records from University Hospital, 
specifically treatment notes by nurses and 
physicians.  Associate with the claims 
file all treatment notes from the East 
Orange VAMC not previously of record.

3.  Refer the veteran's claims file to a 
VA physician(s) with appropriate expertise 
to obtain an opinion on whether the 
veteran's hepatitis C is related to 
service, to include his duties as a medic, 
which he described as: drawing blood, 
starting IVs, assisting in spinal taps, 
treating patients with rashes and other 
diseases, assisting in amputations, 
assisting in live births, treating the 
injured and dealing with various bodily 
fluids, or whether it is more likely to 
have resulted from IV drug use or sexual 
contact.  The physician(s) should also 
provide an opinion on whether the 
veteran's service-connected 
undifferentiated somatoform disorder 
aggravated (permanently worsened beyond 
the normal progress of the disorder) his 
hepatitis C and/or contributed to his 
death.  The physician(s) should express 
such opinions in terms of not likely (less 
than 50% probability), or at least as 
likely as not (50% probability or better) 
and should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  After the above development has been 
completed to the extent possible, 
readjudicate the claims.  This review 
should include consideration of records 
from University Hospital received in 
August 2004.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


